Citation Nr: 0740607	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from February 1984 until 
August 1984.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  This case was previously before the Board in 
December 2003, at which time it was remanded to ensure due 
process.  

In March 2006, the Board issued a decision which denied the 
veteran's service connection claim for paranoid 
schizophrenia.  The veteran appealed that decision to the 
Court.  By an Order dated July 31, 2006, the Court granted a 
Joint Motion to remand this appeal, which vacated the March 
2006 Board decision.  

The Board issued another decision in February 2007, in which 
the Board again denied the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  The veteran 
again appealed this decision to the Court.  

In August 2007, his representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the February 
2007 Board's decision to deny the veteran's claim for service 
connection for paranoid schizophrenia and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an Order in August 2007, granting the joint 
motion and returned the case to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304 (2007).  The 
General Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

The August 2007 Joint Motion for Remand indicated that in any 
finding of whether or not there is clear and unmistakable 
evidence that a disease or injury existed prior to service, 
and any finding of clear and unmistakable evidence of no 
aggravation or increase in any pre-existing disability, the 
Board should ensure that the evidence it relies upon is 
sufficient to meet the "very demanding clear-and-
unmistakable-evidence standard."

Competent clinical evidence of record establishes that 
paranoid schizophrenia was diagnosed on multiple private 
hospitalizations prior to service, in August 1980 and from 
October 1981 to November 1981.  However, on medical 
examination in January 1984, for entrance into service, the 
veteran was noted to be normal on psychiatric evaluation.  No 
psychiatric abnormality was complained of, or identified at 
that time.  A clinical opinion as to whether such evidence, 
when considered in combination, is sufficient to establish 
that the paranoid schizophrenia, diagnosed on occasions prior 
to service, was resolved, or asymptomatic, on entrance into 
service, would be useful in determining whether there is 
clear and unmistakable evidence of record that paranoid 
schizophrenia existed prior to service.

Further, the Board notes that most of the veteran's service 
medical records, if any, are unavailable.  See Letter from 
Department of Air Force, dated in April 1991.  Significantly, 
however, following service, the veteran was first 
hospitalized for psychiatric disability approximately one 
year after separation from service, for more than one week, 
from August to September 1985, when the reported diagnoses 
included chronic paranoid schizophrenia and a history of 
substance abuse.  In October 1985, the veteran was 
hospitalized for three days when he was diagnosed with acute 
psychotic reaction, etiology undetermined.  In December 1985 
he was hospitalized including for chronic paranoid 
schizophrenia, and possible personality disorder.  In March 
1986, the veteran underwent a psychiatric evaluation prior to 
being hospitalized until May 1986.  The March 1986 
psychiatric evaluation indicated diagnoses of chronic 
paranoid schizophrenia and antisocial personality disorder.  
Psychological testing during hospitalization showed the 
veteran to have paranoid schizophrenia that was "possibly 
initially induced by drug abuse."  A clinical opinion as to 
whether such evidence, when considered in combination with 
the record as a whole, is sufficient to establish that any 
pre-existing paranoid schizophrenia was not aggravated or 
increased in service, would be useful in determining whether 
there is clear and unmistakable evidence of record that 
paranoid schizophrenia was not aggravated or increased in 
service.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The record does not reflect that the appellant has been 
provided notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In view of the foregoing, the case is hereby Remanded for the 
following action:

1.  Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for paranoid schizophrenia, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate the claim for 
service connection for paranoid 
schizophrenia, including which evidence, 
if any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to the appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, consistent 
with Dingess/Hartman.

2.  The veteran's claims folder should be 
reviewed by an appropriate VA specialist 
for opinions as to: (1) Whether the 
competent clinical evidence of record is 
sufficient to establish that paranoid 
schizophrenia, diagnosed on occasions 
prior to service, was either resolved, or 
asymptomatic, on entrance into service by 
virtue of the negative January 1984 
entrance examination; and (2) Whether the 
competent clinical evidence of record is 
sufficient to establish that any pre-
existing paranoid schizophrenia was not 
aggravated by service.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder must be made 
available to the examiner for review.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




